In an action in which a judgment was entered granting plaintiff a separation, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered October 2, 1972 and made after a hearing, as granted the branch of plaintiff’s motion which was to punish defendant for contempt, fixed the arrears of alimony at $19,125, fined him said amount and made provision with respect to a reduction in the award of alimony to $150 a week (all the decretal paragraphs of the order except the sixth). Order ■reversed insofar as appealed from, without costs, and plaintiff’s said motion remanded to 'Special Term for (1) a hearing de nova on the question of the effectiveness of sequestration of defendant’s property pursuant to section 245 of the Domestic Relations Law and (2) a new determination. -In our opinion, there was a failure to comply with section 245 of the Domestic Relations Law. The record fails to show that Special Term was presumptively satisfied that payment of the alimony arrears could not be enforced by sequestration of defendant’s assets (Johanny v. Johanny, 41 A D 2d 568). Munder, Acting P. J., Martuscello, Shapiro, Brennan and Benjamin, JJ., concur.